                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LANCE H. FARMER,                             :
    Plaintiff                                :
                                             :      No. 1:16-cv-653
       v.                                    :
                                             :      (Judge Kane)
MATTHEW T. DECKER,                           :
    Defendant                                :

                                          ORDER

       AND NOW, on this 7th day of November 2018, for the reasons stated in the

accompanying memorandum, IT IS ORDERED THAT Defendant’s motion for summary

judgment (Doc. No. 28), is GRANTED. The Clerk of Court is directed to enter judgment in

favor of Defendant and CLOSE this case.

                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
